UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50587 WRIGHT INVESTORS’ SERVICE HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 13-4005439 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 177 West Putnam Avenue, Greenwich, CT (Address of principal executive offices) (Zip code) (914) 242-5700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of November 4, 2015, there were 18,558,939 shares of the registrant’s common stock, $0.01 par value, outstanding. WRIGHT INVESTORS’ SERVICE HOLDINGS, INC. TABLE OF CONTENTS Part I.Financial Information Page No. Item 1. Financial Statementsof Wright Investors’ Service Holdings and Subsidiaries 1 CondensedConsolidated Statements of Operations- Three Months and Nine Months Ended September 30, 2015 and 2014 (Unaudited) 1 CondensedConsolidated Balance Sheets - September 30, 2015 (Unaudited) and December 31, 2014 2 CondensedConsolidated Statements of Cash Flows - Nine Months Ended September 30, 2015 and 2014 (Unaudited) 3 CondensedConsolidated Statement of Changes in Stockholders’ Equity- Nine Months Ended September 30, 2015 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements - Three and Nine Months Ended September 30, 2015 and 2014 (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6. Exhibits 19 SIGNATURES 20 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. WRIGHT INVESTORS' SERVICE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Revenues Investment management services $ Other investment advisory services Financial research and related data Expenses Compensation and benefits Other operating Operating loss ) Interest expense and other, net ) Gain on sale of investment in MXL - - - Change in fair value of contingent consideration ) Loss from continuing operations before income taxes ) Income tax (expense) benefit ) 54 ) Loss from continuing operations ) Income from discontinued operations, net of taxes (Note 11and 13(a)) - - - Net loss $ ) $ ) $ ) $ ) Basic and diluted (loss) income per share Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - - - Net loss $ ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 1 WRIGHT INVESTORS' SERVICE HOLDINGS, INC. CONDENSEDCONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) September 30, December 31, Assets (unaudited) Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable,net Prepaid income taxes 8 12 Prepaid expenses and other current assets Total current assets Property and equipment, net 37 40 Intangible assets, net Goodwill Investment in LLC - Investment in undeveloped land Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities Accounts payable and accrued expenses $ $ Deferred revenue - 12 Liability for contingent consideration Current portion of officers retirement bonus liability Total current liabilities Officers retirement bonus liability, net of current portion Total liabilities Stockholders’ equity Common stock Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost (565,069 shares in 2015 and2014) ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 WRIGHT INVESTORS' SERVICE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Nine Months Ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization Change in liability for contingent consideration Change in value of warrant 95 - Equity based compensation, including issuance of stock to directors Equity income in LLC ) - Gain on sale of investment in MXL - ) Changes in other operating items: Accountsreceivable ) ) Investment securities 5 ) Deferred revenue ) (1 ) Officers retirement bonus liability 44 ) Prepaid income taxes 4 (5 ) Prepaid expenses and other current assets (4
